In connection with his motion for rehearing appellant presents photostatic copies of the original bills of exception, in which it is shown that above the qualifications appended to said bills by the trial judge one of counsel for appellant noted his exceptions. We pretermit discussion of the question whether the exceptions, as shown in the photostatic copies, were properly authenticated.
A re-examination of the record discloses that the time for filing the bills of exception expired December 15, 1936. It is shown in the transcript that said bills were filed on the date mentioned. However, the affidavit of the assistant district attorney representing the State in the trial of said cause is to the effect that said bills were not approved and filed until after December 23, 1936. The affidavit of the clerk of the court is to the effect that the bills were filed on the 15th of December, 1936, by appellant's counsel and thereafter delivered to the trial judge, who retained them about ten days, after which time they were returned to the clerk "with approval and qualifications thereon." We quote from the affidavit as follows: "At the time said bills were tendered to me for filing I did not inspect same as to qualifications and am in no position to say whether said approval and qualifications were made after filing date or otherwise." No controverting affidavits appear. Nothing appears to show diligence on the part of appellant or his counsel to have the bills approved and filed prior to the expiration of the time allowed. The filing of said bills prior to the time they were approved by the trial judge was unauthorized; and, under the circumstances, we are constrained to hold that they are not entitled to consideration.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.